Citation Nr: 0106806	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-00 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for pes planus.  

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes with painful motion of the left knee.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes with painful motion of the right knee.  

5.  Entitlement to an evaluation in excess of 10 percent for 
right hip bursitis.

6.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from January 1979 to August 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to the above matters.

During the course of this appeal, the RO granted service 
connection for epigastric distress with possible 
gastroesophageal reflux disease and assigned a noncompensable 
rating.  Further, during this appeal period, the evaluation 
associated with gastroesophageal reflux disease was increased 
from zero to 10 percent.  The award of service connection 
represents a full grant of the matter sought on appeal, and 
as such, is no longer before the Board.  

Also during the course of this appeal, the RO granted a 
10 percent evaluation for service-connected left and right 
knee disabilities.  However, since the rating criteria 
provide for a higher evaluation for these disabilities, the 
appeal is continued.  Where there is no clearly expressed 
intent to limit an appeal, the RO is required to consider 
entitlement to all available ratings for that condition.  AB 
v. Brown, 6 Vet. App. 35 (1993).
The Board notes that the veteran currently resides within the 
jurisdiction of the RO located in Oakland, California.

Finally, for reasons which will become apparent, the issue of 
entitlement to service connection for pes planus will be the 
subject of the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's bronchitis is not associated with his 
period of active service.

3.  The veteran's right hip bursitis is evidenced by a dull 
ache and minimal tenderness in the trochanteric bursa.

4.  The veteran's left knee disability is productive of no 
more than mild impairment with minimal degenerative changes.

5.  The veteran's right knee disability is productive of no 
more than mild impairment with minimal degenerative changes. 

6.  The veteran's sinusitis is manifested by the equivalent 
of no more than one or two incapacitating episodes per year 
requiring antibiotic treatment.  


CONCLUSIONS OF LAW

1.  The veteran's bronchitis was not incurred in or 
aggravated by his period of active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.303 (2000).

2.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative changes of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71, Diagnostic Code 5257 (2000).

3.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative changes of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71, Diagnostic Code 5257 (2000).

4.  The schedular criteria for an evaluation in excess of 10 
percent for right hip bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.71, 
Diagnostic Codes 5003-5019 (2000).

5.  The schedular criteria for an evaluation in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Codes 
6510-6514 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service medical records disclose that, during the course of a 
March 1986 annual examination, there was present a moderate 
degree of pes planus.  An August 1991 over 40 examination 
revealed a diagnosis of pes planus, asymptomatic.  Medical 
records dated in April 1991, June 1992 and December 1994 
revealed diagnoses of bronchitis.  The veteran was diagnosed 
with acute bronchitis in April 1995.  The records show an 
entry in April 1996 with a history of bronchitis in 1991 and 
chest 
pressure caused by bronchitis.  Also noted on the April 1996 
retirement examination were flat feet.  There was nothing 
relevant to bronchitis noted on the 1996 retirement 
examination.  

A VA hospital record dated in August 1996 reveals that the 
veteran underwent a septoplasty and partial inferior 
turbinate reduction at that time.  

A VA examination conducted in November 1996 showed a history 
of sinusitis and bronchitis in service.  A pulmonary function 
test was conducted with spirometry within normal limits.  A 
paranasal sinus series was negative, revealing no 
abnormality.  A left foot series was likewise normal.  No 
abnormality was seen in chest x-ray.  A right hip series was 
normal, and a bilateral knee series revealed mild 
degenerative osteophyte formation at the patellofemoral 
compartment bilaterally.  

Medical records from the U. S. Army Madigan Army Medical 
Center dated in 1996 and 1997 relate to treatment post 
septoplasty for sinusitis, as well as right hip bursitis and 
degenerative knees.  A May 1996 x-ray study revealed no 
significantly abnormal increased or decreased uptake.  Both 
patellas appeared to have slightly increased uptake, probably 
due to degenerative changes.  An April 1997 record revealed 
an episode of acute sinusitis with purulent discharge and no 
edema.  An April 1997 medical record related to complaints of 
pain in the right hip disclosed no deformity.  Flexion was to 
130 degrees, and extension was to zero degrees.  The 
assessment was bursitis.  

The veteran also complained of bilateral knee pain and 
effusion.  May 1997 radiology reports of the right knee 
showed that the hip was stable compared to the prior study in 
1995.  Three 2-3 millimeter lesions were noted along the 
proximal femoral neck, no soft tissues were noted, and the 
right femoral head advanced normally.  A May 1997 Magnetic 
Resonance Imaging (MRI) of the left knee revealed that the 
posterior and anterior cruciate ligaments were intact, as 
were the quadriceps and patellar tendons.  The diagnoses were 
increased intrameniscal signal 
within the posterior horn of both the lateral and medial 
menisci without definite surface extension.  

The remaining meniscal structures were unremarkable.  An 
impression of the right knee revealed increased 
intrasubstance signal in the posterior horn of the medial 
meniscus with possible surface extension both superiorly and 
inferiorly, in addition to a well-defined fluid signal in the 
distal femoral metaphysis which most likely represented an 
interosseous cyst or ganglion.  

A June 1997 clinical record related to the knees revealed no 
atrophy, laxity, or patellar apprehension.  Range of motion 
was full.  The veteran reported no problems walking.  The 
examiner noted that a bone scan revealed uptake of the 
patellar and posterior/anterior surfaces with degenerative 
joint disease.  

Clinic records in December 1997 reveal that the veteran 
continued with sinus medication and the use of an inhaler 
twice daily.  The veteran complained of discomfort in the 
Eustachian tube and drainage of green sputum.  The veteran 
reported no shortness of breath or chest pain.  On 
examination, the physician noted that the eardrum was 
retracted.  The umbo appeared in its normal orientation with 
an apparent mass or object protruding on the tympanic 
membrane (TM) posterior and superior to the umbo.  There was 
no sinus pressure tenderness to percussion, and no lesions or 
exudates.  The lungs were symmetrical, with no expiratory 
wheezes, rhonchi, or crackles.  Spirometry was normal and the 
chest x-ray study showed normal inflation with slightly 
diminished clarity of the right heart border and increased 
bronchovascular markings bilaterally.  The veteran took 
Deconamine.  Briefly noted was pain in the anterolateral 
aspect of the veteran's left foot, which the physician noted 
related to footwear, as the veteran was a chronic pronator.  

A September 1997 physician's statement from the 
Otolaryngology Service reveals the veteran's history of sinus 
surgery and subsequent treatment.  The physician noted 
improvement with surgery, but with a tendency to develop 
sinus infections and inflammations which flared-up every one 
to two months.  The physician also 
noted the veteran's report of symptoms associated with his 
sinusitis which arose every two to three months, and were not 
usually incapacitating, and which did respond to self 
treatment.  Associated clinical records disclosed chronic 
sinusitis, not presently active (September 1997).  


The veteran submitted a list of symptoms and self-treatment 
extending from 1997 to 1998.  

A September 1997 letter from the U. S. Postal Service reveals 
that the veteran was deemed medically unsuitable for postal 
positions due to degenerative changes of the knees and 
bursitis of the hip.  

A private clinical record dated in January 1998 revealed the 
veteran to be in no acute distress.  The TM's were clear 
bilaterally and the turbinates were edematous.  At the time 
of evaluation, the veteran's lungs were clear.  The 
assessment was sinusitis.  

During the course of a personal hearing in January 1998, the 
veteran testified that he got headaches, used inhalers, and 
took medication for his sinusitis.  Transcript (T.) at 2.  He 
had surgery prior to leaving service and experienced flare-
ups in 1997.  (T.) at 2.  As to bronchitis, the veteran 
stated that, during Desert Storm, he had an infection and 
used an inhaler.  (T.) at 7.  Also, the veteran testified 
that he was unsure whether his sinuses or bronchitis caused 
his breathing problems, but knew that his bronchitis never 
went away entirely.  (T.) at 8.  Results of pulmonary 
function tests were normal.  (T.) at 9.  The veteran 
testified that he had chest pains, shortness of breath and 
enlarged lungs.  (T.) at 10.  The veteran stated that his 
bronchitis and sinusitis were inter-related.  (T.) at 10.

The veteran further testified that he had one Magnetic 
Resonance Imaging (MRI) done on his knees and two on his hip, 
one after release from service.  (T.) at 10.  He stated that 
when he had his retirement physical, he was injected with 
some 
radioactive material, the results of which showed 
degenerative joint disease in both knees.  (T.) at 12.  His 
biggest complaint was pain in both kneecaps.  (T.) at 12.  
His pain was not severe, but he stated that he had discomfort 
on walking and running.  (T.) at 13.  As to limitation of 
motion, the veteran stated that he could bend his knees.  
(T.) at 13.  

The veteran stated that he was denied employment with the 
Post Office due to his bilateral knee problems and hip 
bursitis.  (T.) at 13.  The veteran also stated that after 15 
minutes of activity, he felt pain in his knees and could no 
longer run.  (T.) at 15.  He had been told that he had 
arthritis and x-ray studies confirmed degenerative changes.  
(T.) at 15.  Also, he was limited in his activities.  (T.) at 
15.  He stated that he could sit for a while, then had to 
move around, but had no severe pain.  (T.) at 16.  He 
testified that he had not had any treatment recently.  (T.) 
at 17.  

As to his pes planus, the veteran testified that he had it 
prior to service and that the disability was aggravated by 
service.  (T.) at 18.  When he was given orthotics or lifts 
for his shoes, the veteran stated that the problem became 
worse and even aggravated his knees.  (T.) at 18.  When asked 
how service increased his pes planus, the veteran testified 
that walking the long distances made his feet particularly 
tired.  (T.) at 18.  The veteran was not using orthotics in 
service or currently.  (T.) at 19.  

A VA examination dated in March 1998 included a recitation of 
the veteran's history of sinusitis and bronchitis during 
service.  The veteran continued to complain of shortness of 
breath.  On examination, there was no thick discharge from 
the pharynx, but, apparently, the veteran was taking 
antibiotics at the time.  There no tenderness to percussion 
over the frontal maxillary sinuses, and pressure over the 
orbital foramen was negative.  The nares were not inflamed.  
Chest expansion was adequate, and the veteran's lungs were 
clear to percussion.  In pertinent part, the diagnosis was 
chronic sinusitis with frequent infections.  A 
contemporaneous sinus x-ray revealed possible chronic 
maxillary sinusitis bilaterally.  

An independent medical evaluation dated in May 1998 is of 
record, and reveals the veteran's history of bilateral knee 
problems and right hip bursitis.  As to symptomatology at the 
time of the evaluation, the veteran complained of medial pain 
bilaterally and a dull ache.  Running aggravated the problem, 
as did walking, but to a lesser degree.  There was no 
popping, snapping, clicking, locking, or giving out.  The 
veteran did not require any medications.  The right hip 
problems were in the form of a dull ache.  Negotiating stairs 
and other activities were not a significant problem for the 
veteran.  

On examination, the physician noted no abnormal posturing or 
soft tissue swelling with respect to the knees.  To 
palpation, there was no skin warmth or effusion.  Medial 
lateral stability was intact.  Anterior posterior stability 
was likewise intact, and Lachman's maneuver was negative.  On 
range of motion of the knees, there was no patella femoral 
crepitation and no tibia femoral crepitation.  Examination of 
the right hip revealed full range of motion bilaterally 
without deformity.  Palpation over the right hip revealed 
minimal tenderness in the trochanteric bursa.  There was no 
crepitation on range of motion of the right hip.  The 
impressions rendered were bilateral knee pain of unknown 
etiology and chronic mild trochanteric bursitis of the right 
hip.  

The physician reported a normal examination.  There was no 
suggestion of meniscal injury and in light of the veteran's 
age, the degenerative changes of the knees were consistent 
with his age and natural progression.  The physician also 
stated that there was nothing readily evident to account for 
the veteran's symptoms.  The veteran's symptoms were mild, 
and he was capable of performing most types of activities.  
As to the right hip, the physician noted mild chronic 
trochanteric bursitis, which appeared to be more of an 
annoyance than a disability requiring significant treatment.  

Spirometry was within normal limits.  

VA examination in August 1999 disclosed that, since the time 
of the last report concerning bursitis, the veteran had 
experienced increasing discomfort in the right hip after 
sitting for long periods of time.  He had slight gait 
impairment as a result.  Sinusitis continued in spite of the 
prior surgery, with pain and fullness in the bilateral 
maxillary and frontal sinuses at least twice a week.  The 
problem was somewhat controlled by the use of nasal inhalers 
and saline.  



On examination, the examiner noted mild tenderness over the 
frontal and maxillary sinuses bilaterally, but with no 
adenopathy and no nasal obstruction or secretions of note, 
and a benign oropharynx.  The examination was consistent with 
the veteran's history of allergic rhinitis with sinusitis.

As to the veteran's right hip and knees, the examiner noted 
that all three joints had a completely normal range of 
motion.  On extreme internal rotation of the right hip, there 
was a tender area located at the origin of the external hip 
rotator muscles.  There was a loud click in the left knee 
during deep knee bends and mild crepitus on compression of 
the right kneecap "during operation."  Tests for laxity and 
effusion were negative.  A DeLuca examination was conducted.  
The veteran stated his right hip was asymptomatic when 
walking, but that after driving or sitting for long periods, 
he had pain in the right hip.  

As to the knees, the veteran walked at a brisk rate up and 
down six flights of stairs.  At first, the veteran's gait was 
normal and he climbed the stairs without difficulty.  Upon 
completion of the exercise, the veteran had a mild antalgic 
gait.  The examiner noted that the veteran did not pick his 
right foot up entirely off the floor when walking.  However, 
the legs were equal in length and there was no noted 
weakness.  The veteran was also able to walk on his heels and 
toes.  No knee condition was found, and the veteran's gait 
abnormality was attributed to his right hip.  The diagnoses 
rendered were chronic bursitis of the right hip with 
demonstrated functional impairment representing an estimated 
10% disability; no bilateral knee condition on physical or 
DeLuca examination; and sinusitis at times, without 
significant headache or other disability.  On x-ray studies, 
the radiologist noted trace hypertrophic changes of the 
bilateral patellae without fracture, dislocation, or 
effusion.  Minimal bilateral degenerative changes were 
evident in the hip joints, without fracture, dislocation, or 
foreign bodies, and the veteran's paranasal sinuses were 
normal.  Overall, the results were no evidence of sinusitis; 
and minimal degenerative changes of the bilateral hips and 
knee joints. 


II. Pertinent Law and Regulations

Service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to prove service connection, a claimant must 
submit medical evidence of current disability, medical, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of injury or disease, and medical evidence of 
a link between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169,171 (1998). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2000).

Absent competent evidence to show the claimed disability, the 
veteran's claim for service connection fails.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  A lay person, 
untrained in the field of medical diagnostics, is incompetent 
to offer an opinion that requires specialized medical 
knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The regulations state that veterans are presumed to be in 
sound condition when accepted and enrolled for service, 
except for disorders noted at entrance into service.  38 
C.F.R. § 3.304(b) (2000).  The presumption attaches only 
where there has been an induction examination in which the 
disability was not detected. See Bagby v. Derwinski, 1 Vet. 
App. 238 (1994).  

Increased Ratings

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.

Under 38 C.F.R. § 4.10 (2000), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.

Additionally, with any form of arthritis, painful motion is 
an important factor.  The involved joint should be tested for 
pain on both active and passive motion, while bearing weight 
and without, and if possible compared with the range of 
motion of the opposite, undamaged joint.  38 C.F.R. § 4.59 
(2000); cf. DeLuca v. Brown, 8 Vet. App. 202.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).

The regulation does not require a separate rating for pain, 
but the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).

Under Diagnostic Code 5257 for impairment of the knee with 
recurrent subluxation or lateral instability, a 10 percent 
evaluation is warranted for slight impairment, a 20 percent 
rating is merited for moderate impairment, and the maximum of 
30 percent is assigned for severe impairment.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257 (2000).

The diseases under Diagnostic Codes 5013 through 5024 are 
rated on limitation of motion of the affected parts, as 
arthritis, degenerative, except gout, which is to be rated 
under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003 (2000).

Under the relevant diagnostic codes for the hips and thighs, 
limitation of extension where limited to five degrees 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71, 
Diagnostic Code 5251 (2000).  Where there is limitation of 
flexion to 45 degrees, a 10 percent evaluation is assigned.  
With limitation to 30 degrees, a 20 percent rating is 
warranted.  On limitation to 20 degrees, a 30 percent 
evaluation is assigned, and on limitation to 10 degrees, a 40 
percent evaluation is warranted.  38 C.F.R. § 4.71, 
Diagnostic Code 5252 (2000).  

Effective October 7, 1996, the schedular criteria for the 
evaluation of service-connected diseases of the nose and 
throat (including sinusitis) underwent complete revision.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected sinusitis be 
evaluated under the pertinent regulations effective both and 
before after the October 7, 1996 changes to the rating 
schedule.  Bernard v. Brown, 4 Vet. App. 384 (1995).




The general rating criteria for sinusitis prior to October 7, 
1996 are as follows:  a 10 percent evaluation is warranted 
for moderate sinusitis, with discharge, crusting, or 
scabbing, and infrequent headaches.  A 30 percent evaluation 
is warranted for severe sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  
38 C.F.R. § Part 4, Codes 6510-6514.  Under the revised 
schedular criteria which became effective October 7, 1996, a 
10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; a 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; a 50 percent rating 
is warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 
6510-6514 (2000).


III. Analysis

The veteran has several claims on appeal.  He contends that 
he is entitled to service connection for both bronchitis and 
pes planus, and that he is entitled to increased ratings for 
disabilities of his right hip, both knees, and sinusitis.  
These matters are addressed separately below.


Service connection 

Bronchitis

At the outset, the Board notes that this veteran has not 
presented the required clinical evidence to relate any post-
service bronchitis to his period of active service.  In 
essence, the episodes of bronchitis documented during the 
veteran's service were acute and transitory, and as such, had 
resolved prior to his discharge.  As noted above, the veteran 
did experience several episodes of bronchitis and treatment 
ensued.  Nonetheless, on examination at retirement in 1996, 
there is nothing noted pertinent to bronchitis.  

Moreover, post-service examination reports inclusive of the 
veteran's past medical history tended to mention bouts of 
bronchitis during the veteran's period of active service 
merely by way of history.  However, other than a recitation 
of his past medical history that included bronchitis, there 
are no clinical data to substantiate any post-service 
disability.  In this regard, the veteran's service connection 
claim also fails.  

Overall, the veteran has not presented competent clinical 
data to substantiate entitlement to service connection for 
bronchitis.  In fact, in both the most recent examination 
reports as well as in earlier medical records, there is 
nothing to support a current diagnosis of bronchitis, or in 
fact, any evidence of bronchitis other than the acute 
episodes during service.  Spirometry tests were within normal 
limits and other respiratory symptoms related to sinusitis 
complications.  

Moreover, in spite of the veteran's allegations that, once 
diagnosed with bronchitis, such diagnosis is permanent and 
that his sinusitis and bronchitis are inter-related, there is 
no competent evidence of record to support such statements.  
As noted above, a lay person is not competent to render 
medical opinions.  Espiritu at 492, 494.  In this case, the 
veteran has not put forth any evidence of the required skills 
and qualifications so as to be able to make a sound medical 
determination.  Thus, in this respect as well, the veteran's 
claim of service connection for bronchitis must be denied.  

Increased Ratings

Right hip

At the outset, the Board notes that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Such is the case herein.  Nonetheless, 
the evidence as a whole in this veteran's case supports that 
the current 10 percent rating for his right hip bursitis more 
nearly approximates the extent of his disability picture.  As 
noted herein, the relevant diagnostic codes for the hips and 
thighs provide for a 10 percent rating where extension is 
limited to five degrees, see supra 38 C.F.R. § 4.71, 
Diagnostic Code 5251, and flexion is limited to 45 degrees.  
See also 38 C.F.R. § 4.71, Diagnostic Code 5252.  

On the most recent examination in May 1998, the findings from 
the medical evaluation disclosed that the veteran's 
symptomatology associated with his right hip were typical of 
those within the natural progression of age.  The veteran's 
symptoms were mild and consisted primarily of a dull ache.  
He reported that he was able to walk and undertake most 
activities.  Further, a prior x-ray study in 1997 revealed a 
stable right hip and earlier clinical findings included no 
deformity and there was full range of motion.  Thus, there 
are no clinical data to support more than the current 10 
percent evaluation under the pertinent diagnostic codes.  

Essentially, there is no competent evidence to support 
limitation to 30 degrees, such that a 20 percent rating would 
be warranted.  38 C.F.R. § 4.71, Diagnostic Code 5252.  While 
VA law states that if upon consideration of all ascertainable 
data, a reasonable doubt arises concerning the degree of 
disability or any other relevant matter, such doubt will be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2000).  Nonetheless, there is no 
basis to assign a higher evaluation than the current 10 
percent under the premise of reasonable doubt, given that the 
veteran's disability most nearly approximates the rating 
criteria for a 10 percent rating.  

Bilateral knees

As to both knees, the Board notes that the current 10 percent 
rating is appropriate in light of the entire clinical data of 
record.  Fenderson v. West, 12 Vet. App. 119.  As noted 
above, pursuant to the rating criteria under Diagnostic Code 
5257, an evaluation of 10 percent is warranted for slight 
impairment.  In this veteran's case, there is no competent 
evidence of impairment to the extent required for an 
evaluation higher than 10 percent for either knee.  In 
essence, there is nothing in the record to support the 
presence of moderate bilateral knee impairment.

As noted earlier herein, clinical records in general reveal 
no atrophy, laxity, patellar apprehension, limitation of 
motion, abnormal posturing, or soft tissue swelling with 
respect to the knees.  Further, the medical evidence supports 
that on palpation, there was no skin warmth or effusion.  
Moreover, as noted above on examination, medial lateral 
stability was intact, and there was no patella femoral 
crepitation, and no tibia femoral crepitation.  Additionally, 
the veteran has reported no problems walking or mastering the 
stairs.  Overall, there is no objective evidence of 
impairment beyond mild symptoms and minimal degenerative 
changes.  

Historically, the veteran has complained of consistent pain 
in his knees; however, the Board notes the current 10 percent 
rating accounts for bilateral knee pain.  See supra Spurgeon 
v. Brown, 10 Vet. App. 194, 196.  Most recently, the veteran 
has indicated that he can do most activities, including 
stairs and walking, and overall, examiners have found little 
evidence of bilateral knee impairment to support a rating 
beyond the current 10 percent.  Clinically, the evidence 
supports bilateral knees within normal limits, for the most 
part.  Further, factors such as strength, speed, 
coordination, and endurance have been considered, and there 
is no evidence that such movements are inhibited by any 
bilateral knee impairment.  38 C.F.R. § 4.40.

Thus, in view of the evidence as a whole, the Board must deny 
the veteran's claim of an evaluation in excess of 10 percent 
for his left and right knees.  In sum, the veteran's 
disability picture is without evidence of the sort of 
symptomatology required for a rating beyond 10 percent.  
While the Board recognizes the veteran's assertions of pain 
and does not doubt his statements, the current 10 percent 
evaluation compensates for such pain associated with his left 
and right knees.  Thus, the veteran's claims are denied for a 
rating greater than 10 percent for the left and right knees.

Sinusitis

The veteran' current rating for his sinusitis is 10 percent.  
The Board notes at the outset that, under either the "old" 
or "revised" version of the schedular criteria, the current 
rating more nearly approximates the veteran's disability 
picture as relates to his sinusitis.  The regulations provide 
for a 30 percent rating only where there is evidence of 
severe sinusitis, characterized by frequently incapacitating 
recurrences, severe and frequent headaches and purulent 
discharge or crusting reflecting purulence, or three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Codes 
6510 through 6514.  

There is no evidence of extended incapacitation due to 
sinusitis so as to warrant the next higher rating of 30 
percent.  While there is a documented history of sinus 
infections and treatment, the current 10 percent rating 
encompasses such symptomatology associated with the veteran's 
disability.  As noted above, during the March 1998 VA 
examination, there was no thick discharge or tenderness to 
percussion over the frontal maxillary sinuses, and pressure 
over the orbital foramen was negative.  Overall, there was no 
inflammation.  Thus, in this respect, impairment associated 
with the veteran's sinus disability is not productive of the 
impairment required for a 30 percent evaluation.  



Further evidence in support of the Board's determination 
include clinical findings during VA examination in 1999 of 
mild tenderness over the frontal and maxillary sinuses 
bilaterally, but no adenopathy, no nasal obstruction or 
secretions, and a benign oropharynx.  While there appear to 
be instances of incapacitation at times and ensuing treatment 
due to episodes of sinusitis, absent evidence of three or 
more incapacitating bouts requiring antibiotic treatment, or 
more than six non-incapacitating episodes annually with 
attendant headaches, pain, or purulent discharge, an 
evaluation higher than 10 percent is not substantiated.  
38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.  The 
Board notes that overall, the evidence of record 
preponderates against the veteran's claim of entitlement to 
an evaluation in excess of 10 percent for sinusitis.  Thus, 
on a review of the record in its entirety, the veteran's 
claim must be denied.  


ORDER

Entitlement to service connection for bronchitis is denied.  

Entitlement to an evaluation in excess of 10 percent for 
right hip bursitis is denied.  

Entitlement to an evaluation in excess of 10 percent for left 
knee degenerative changes is denied.  

Entitlement to an evaluation in excess of 10 percent for 
right knee degenerative changes is denied.  

Entitlement to an evaluation in excess of 10 percent for 
sinusitis is denied.



REMAND

In addition to the above, the veteran in this case seeks 
service connection for pes planus.  In pertinent part, it is 
argued that the veteran's preexisting pes planus underwent a 
permanent increase in severity during his period of active 
military service.

In that regard, a review of the record discloses that, in 
March 1986, there was present a moderate degree of pes 
planus.  While in August 1991, the veteran's pes planus was 
described as "asymptomatic," on service separation 
examination in April 1996, there was once again noted the 
presence of flat feet.

The Board observes that, on VA general medical examination in 
November 1996, there was present a fourth degree pes planus, 
with tenderness over the metatarsi.  Such findings raise some 
question as to whether the veteran's pes planus had its 
origin during the veteran's period of active service, or, if 
preexisting that service, underwent aggravation therein.

The Board notes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 U.S. Vet. App. (Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a) 114 Stat. 2096___ (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a REMAND in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§  3-4, 114 Stat. 2096___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Accordingly, for these reasons, a REMAND is 
required.  

The case is, therefore, REMANDED for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 1999, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the veteran's claims folder.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his current 
pes planus.  All pertinent symptomatology 
and findings should be reported in 
detail.  Following completion of the 
examination, the examiner should 
specifically comment as to whether the 
veteran's pes planus as likely as not had 
it origin during his period of active 
military service, or, if preexisting that 
service, underwent a permanent increase 
in severity therein.  All information and 
opinions, when obtained, must be made a 
part of the veteran's claims folder.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.

3.  Finally, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the Act (to be 
codified as amended in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (November 
17, 2000), 00-92 (December 13, 2000), 01-
02 (January 9, 2001), and 01-13 (February 
5, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
that are subsequently issued should also 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues  

currently on appeal.  An appropriate 
period of time should be allowed for 
response.




		
	S. F. Sylvester 
	Acting Member, Board of Veterans' Appeals

 

